Citation Nr: 0117200	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-21 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a timely Substantive Appeal of a September 1997 
rating decision was filed.

ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to December 
1976, and had five years and 10 months of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that the veteran had 
not timely filed an appeal of the September 1997 rating 
decision denying his claims.

FINDINGS OF FACT

1.  In rating decision of September 1997, the RO denied 
service connection for an allergy of both hands, service 
connection for a breast lump, service connection for mental 
trauma, and entitlement to nonservice-connected pension; the 
decision was mailed to the veteran on September 30, 1997.

2.  A notice of disagreement, noting a change of address for 
the veteran, was received in a timely manner on September 8, 
1998.

3.  On September 28, 1998, a Statement of the Case was mailed 
to the veteran; although it was sent to his former address, 
it was not returned as undeliverable.

4.  On September 13, 1999, the RO received a VA Form 9 from 
the veteran, dated December 30, 1998.

5.  On September 17, 1999, the RO mailed a letter to the 
veteran at his current address informing him that his appeal 
was filed in an untimely manner; the veteran appealed that 
determination.


CONCLUSION OF LAW

The veteran's substantive appeal regarding the September 1997 
rating decision was not timely filed.  38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. §§ 20.302(b), 20.305 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a statement dated in January 2000, the veteran contends 
that the VA Form 9, received on September 13, 1999, was 
timely submitted as it was received within one year from the 
Statement of the Case, dated September 28, 1998.

Prior to addressing the merits of the appeal, the Board notes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In the present case, however, the Board finds that neither 
additional development nor additional notice to the veteran 
is required.  The veteran has not identified any additional, 
pertinent evidence that the RO has not obtained.  In 
addition, the RO notified the veteran of his appellate rights 
in the Statement of the Case dated September 28, 1998.  He 
was informed as follows: 

You must file your appeal with this office 
within 60 days from the date of this 
letter or within the remainder, if any, of 
the one-year period from the date of the 
letter notifying you of the action that 
you have appealed.  If we do not hear from 
you within this period, we will close your 
case.  If you need more time to file your 
appeal, you should request more time 
before the time limit for filing your 
appeal expires.

Filing a timely appeal requires several steps.  After the RO 
renders a determination, the claimant has one year from the 
date that decision was mailed to him or her to file a Notice 
of Disagreement.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination is presumed to be the same as the date of that 
letter.  38 C.F.R. § 20.302(a) (2000).  After the RO receives 
a Notice of Disagreement, it must issue to the claimant a 
Statement of the Case.  Thereafter, the claimant must submit 
a Substantive Appeal in a timely manner to perfect the 
appeal.  38 C.F.R. § 20.202 (2000).

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction (RO) mails the 
Statement of the Case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the decision being appealed, whichever 
period ends later.  The date of mailing of the Statement of 
the Case will be presumed to be the same as the date of the 
Statement of the Case and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 
20.302(b) (2000).  A response which is postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  However, in the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by the VA, excluding Saturday, Sunday and any legal holiday.  
38 C.F.R. § 20.305(a) (2000).

As noted above, the RO denied the veteran's claims in rating 
decision of September 1997 and notice was sent to the 
appellant on September 30, 1997.  The veteran's notice of 
disagreement was timely received at the RO on September 8, 
1998, within one year of the mailing of notice of the rating 
decision.  The statement of the case was mailed to the 
veteran on September 28, 1998.  The Board acknowledges that 
in the notice of disagreement, the veteran had notified the 
RO of a change of address and the statement of the case was 
mailed to the veteran's former address.  However, it was not 
returned as undeliverable to the RO and it is presumed that 
the veteran received it.  The substantive appeal, a VA Form 
9, although dated December 30, 1998, was received on 
September 13, 1999.  No other correspondence is of record 
which could be construed as an earlier substantive appeal.

The evidence shows that the substantive appeal, received on 
September 13, 1999, was not received within 60 days of 
mailing of the statement of the case on September 28, 1998.  
In addition, the substantive appeal was not received within 
one year from the date that the decision was mailed to him on 
September 30, 1997.  The veteran misinterpreted the notice 
sent to him, as quoted above, and mistakenly thought that he 
had one year from the date of the statement of the case to 
submit his substantive appeal.  The notice to the veteran 
correctly advised him of the regulation that he had to file 
his appeal with the RO within 60 days from the date of the 
letter with the enclosed statement of the case or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of the rating decision.  The 
evidence indicates that the RO did not receive any 
correspondence from the veteran prior to September 13, 1999, 
which could be construed as a substantive appeal.  

The Board notes that even if the VA Form 9 had been received 
on December 30, 1998, the date the veteran supposedly signed 
the form, it would have been untimely as it was more than one 
year after the rating decision had been mailed to him on 
September 30, 1997, and more than 60 days after the statement 
of the case was mailed to him on September 28, 1998.  
Accordingly, the appeal was untimely.


ORDER

The RO did not receive a timely filed Substantive Appeal with 
regard to the September 1997 rating decision.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

